Citation Nr: 1141196	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include Osgood Schlatter's Disease or arthritis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Board remanded this case to the agency of original jurisdiction (AOJ) for additional development.  As the evidence of record indicated diagnoses of arthritis and meniscal injury during the course of the appeal, in addition to the claimed Osgood Schlatter's Disease, the Board recharacterized the issue on appeal to contemplate all currently diagnosed right knee disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Unfortunately, still further development is required for a fair adjudication of the Veteran's claim.

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) sitting at the RO in February 2008.  A transcript of that hearing is associated with the claims file.  As noted in the prior remand, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his August 2008 substantive appeal.  However, in November 2009, he indicated that he would like the Board to make a decision without a hearing.  As such, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he was treated for a "trick knee" during service, which was diagnosed as Osgood Schlatter's Disease (OSD).  He states that he fell from his bunk bed onto both knees during basic training and was placed on trial duty after such diagnosis.  The Veteran contends that he has had pain since that time, and that he currently has a right knee disorder related to such in-service injury or symptoms.  

Service treatment records reflect no reported or noted right knee problems upon entrance into service in July 1972.  However, there is documented treatment for right knee pain starting in July 1972, which the Veteran described as a "trick knee."  He was diagnosed with OSD and placed on "trial of duty."  The Veteran again complained of right knee pain and stiffness, worse in the morning, in April and May 1973.  Upon physical examination, the knee appeared to be stable, and there was a prominent tibial head and plate.  X-rays were found to be compatible with OSD.  No right knee problems were reported or noted during the separation examination.  

The Veteran reported continuous treatment for right knee problems during the 2008 hearing and at a 2010 VA examination, although he did not identify any specific providers or the circumstances of any such treatment.  He also stated that he self-medicated for right knee pain for many years and did not seek treatment until 2000.  Similarly, the Veteran has reported private treatment for the right knee at Taylor Hospital from January 2000 through May 2000, but no such records were available.  Further, an inquiry to the Social Security Administration (SSA) in 2002 indicates that a claim for disability benefits was denied.  A request for medical records related to such claim was made in 2007, and such records are not available.  

However, the currently available evidence shows treatment for right knee pain at several VA facilities from 2003 forward.  In particular, the Veteran was diagnosed with right knee degenerative joint disease or osteoarthritis on several occasions, including based on x-rays.  See records dated in August 2003, October 2003, April 2005, October 2009.  Additionally, the Veteran was diagnosed with a medial meniscus tear based on an October 2007 MRI, and he underwent right knee arthroscopic surgery with pre- and post-operative diagnoses of early osteoarthritis and medial meniscus tear later that month.  

The Veteran was also afforded two VA examinations concerning his right knee.  In August 2007, he reported an onset of right knee pain in 1972 to 1973 with a diagnosis of OSD, as well as pain that had progressively worsened since that time.  At the time of the examination, the Veteran reported pain, stiffness, giving way, and locking of the right knee, and he used a cane for ambulation.  There was objective evidence of painful motion with additional limitation of flexion on repetitive use due to pain, as well as crepitus and grinding.  The examiner stated that bumps on the right knee were not consistent with OSD, and there was no patellar abnormality.  X-rays were noted to show mild osteoarthritis, with no significant interval change since the prior x-rays in April 2007.  The examiner diagnosed degenerative joint disease and opined that this condition was not caused or related to the Veteran's OSD in service.  He reasoned that the Veteran also had degenerative joint disease in other joints and "there is no known causative effect."  As noted above, the Veteran had surgery for right knee meniscal tear and arthritis shortly after this examination.

The Board previously remanded this case to obtain any pertinent, outstanding treatment records and to afford the Veteran a new VA examination, if appropriate.  Another VA examination was provided in June 2010, at which point the Veteran reported pain in the right knee from the front of the knee down to the middle of the leg.  He also stated that his knee gives out, especially when walking down stairs, and he had fallen several times.  The Veteran used a cane in the right hand for his right knee.  He reported that his right knee pain had been present for a "long time" and described the in-service bunk bed incident and treatment.  Concerning post-service history, the Veteran reported employment as a driver and then as a janitor from approximately 1975 to 2000.  He further reported that he became disabled at that time due to his right knee and had not worked since then, although he also identified a back problem and a seizure disorder upon further questioning.  There was objective evidence of a slight limp, and flexion was limited to 130 degrees, with no evidence of pain, fatigue, weakness, etc. upon repetition.  The examiner interpreted x-rays of the right knee as normal except for OSD, and he opined that there was no current right knee disability.  The examiner further opined that the Veteran's OSD was a preexisting condition that was aggravated during service, but there was no evidence of any persistent aggravation of the right knee problem due to service.  As such, the examiner opined that it is less likely as not that the right knee condition was caused by or permanently aggravated by his military service.

The June 2010 VA examiner does not appear to have reviewed all of the medical evidence of record concerning the right knee, as summarized above.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the veteran's prior medical history and examinations).  In particular, the examiner seemed to disbelieve the Veteran's report of a right knee surgery, which is documented in the VA treatment records.  The examiner also found that there was no current disability despite VA treatment records showing medial meniscal injury in 2007, and osteoarthritis or degenerative joint disease as shown by x-rays as recently as October 2009.  Rather, the examiner referred to an October 2003 notation of degenerative joint disease of both knees, stating that "no details were given."  Further, the August 2007 VA examiner diagnosed degenerative joint disease and opined that bumps on the Veteran's right knee were not consistent with OSD.  This appears to be inconsistent with the June 2010 VA examiner's diagnosis of OSD and no other abnormality.  

The Board observes that the AOJ requested copies of outstanding VA treatment records from the facilities identified by the Veteran, as directed in the prior remand.  Further, the Veteran denied any current treatment for his right knee disorder during the June 2010 VA examination.  However, the Veteran also identified treatment at the Atlanta and Tampa VA Medical Centers in an April 2010, and requested that records from such facilities be obtained in support of his claim.  Records were obtained from various VA facilities dated through June 2011.  However, it does not appear that the results of all diagnostic studies, to include x-rays and MRIs dated from 2003 forward, have been associated with the claims file.  Given the apparently contradicting medical evidence and diagnoses of record, as summarized above, the Board finds that such evidence could be helpful to the Veteran's claim.

Accordingly, upon remand, the AOJ should be make additional requests, as necessary, to ensure that all outstanding VA treatment records have been obtained and associated with the claims file, specifically to include the results of any x-rays, MRIs, or other diagnostic studies pertaining to the right knee dated since 2003.  

After all available treatment records and diagnostic studies have been associated with the claims file, the entire file should be forwarded to the individual who conducted the June 2010 VA examination, if he is available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any current right knee disorder.  In particular, the examiner should state whether there is any current OSD, arthritis or degenerative joint disease, or other right knee disorder.  He should also state whether any current OSD is a congenital or developmental defect, or a congenital or hereditary disease, and whether any such condition preexisted or was incurred or aggravated by service.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the June 2010 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions. 

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical treatment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Make additional requests, as necessary, to ensure that all outstanding VA treatment records have been obtained and associated with the claims file, specifically to include the results of any x-rays, MRIs, or other diagnostic studies pertaining to the right knee dated since 2003.  Requests should continue until a determination is made that records are not available, or that any further efforts would be futile.  If any records are unavailable, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  After all available treatment records have been associated with the claims file, if the individual who conducted the June 2010 VA examination is available, forward the entire claims file, including a copy of this remand, to him for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If and only if the June 2010 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of any current right knee disorder.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current right knee disorder and associated symptomatology.  In particular please state whether there is Osgood Schlatter's Disease (OSD) and/or arthritis or degenerative joint disease.  All lay and medical evidence of record, to include prior x-rays, MRIs, and VA examination reports should be considered.

(b)  If OSD is diagnosed, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c)  If any current OSD is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(d)  In contrast, if any current OSD is a congenital or hereditary disease, please state whether the disease clearly and unmistakeably preexisted the Veteran's entry into active service.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service?  

(e)  If any current OSD is not congenital or developmental in nature, or if it did not clearly and unmistakeably preexist the Veteran's service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service, including but not limited to the documented right knee pain?  

(f)  If there is no current OSD, is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disorder was incurred or aggravated as a result of the Veteran's military service, to include the documented treatment for right knee pain and OSD?  In other words, please state whether there is any relationship, to include either causation or aggravation, between any current arthritis or other right knee disorder and the OSD that was diagnosed during service.  Please explain any such relationship.  Also, if arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree within one year after discharge, or by August 1974?

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All theories of service connection should be considered.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

